DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (6,196,039) in view of Nelson (2,024,803).  Regarding claims 1 and 9, Williams discloses an apparatus (Fig. 5B) and method for forming grooving in a tube (col. 5, lines 6-13; col. 6, lines 16-20) by producing a peripheral groove (206) in an end portion of a metal tube (208), wherein the groove is designed for receiving pipe connectors (col. 4, lines 19-21). Williams discloses a first roller (202) and a second roller (204), a pressing device (hydraulic actuator; col. 6, lines 19-21) for producing a relative movement between the first (202) and the second roller (204), between a first position and a second position, wherein the rollers (202, 204) in the first position assume a first distance from one another that allows a wall of the tube (208) to be introduced between the rollers (Fig. 5B), and in the second position assume a smaller, second distance from one another, which is smaller than a material thickness of the wall of the tube (208) (Fig. 6), wherein the first roller (202) is designed to take up the tube (208) from outside in the second position and rotate it such that, when the first roller (202) is driven, a peripheral groove is pressed into the tube (208) in the second position.  Williams discloses driving an inner roller (204; col. 5, lines 6-9) and driving an outer roller (col. 7, lines 33-35) and it is an obvious design choice to drive either the outer or inner roller as set forth by Williams. Regarding claims 2-4, Williams discloses two rollers (202,204) with a second roller (204) being wider than a first roller (202) (Fig. 5B) with the first roller (202) being oriented centrally (in parallel), with respect to the second roller.  Regarding claims 5 and 6, Williams discloses that the second roller (204) has a recess (220) with which the tube (208) is pressed into by a protrusion (210) on the first roller (202) to form peripheral groove (206).  Regarding claims 7 and 10, Fig. 6 shows a gap between a width of protrusion (210) and recess (220).  Regarding claims 8 and 11, Williams discloses transverse movement (brought down, arrow L; col. 6, lines 18 and 19) of the roller (202) toward the roller (204).  Williams does not disclose that the outer roller has a gripping, roughened structure.  Nelson teaches an inner, driven roller (E) and an outer driving roller (F) driven by a crank (G).  Nelson teaches (page 2, col. 1, lines 25-30) that it is known to knurl the inner roller (E) and the outer roller (F) in order to grip the tube during a rolling operation.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the outer roller of Williams with knurling as taught by Nelson in order to apply frictional gripping pressure to an outer circumference of the tube during rolling when driving an outer roller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725